Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 5, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 5, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00038-CV
____________
 
IN RE PAUL MINIX, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 15, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
Relator seeks a writ of mandamus against the
district clerk of Brazoria County.  We
have no jurisdiction to issue a writ of mandamus against a district clerk
unless such is necessary to enforce our jurisdiction.  In re Washington, 7 S.W.3d 181, 182
(Tex. App.CHouston [1st Dist.] 1999, orig.
proceeding).   We deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 5, 2004.
Panel consists of
Justices Edelman, Frost, and Guzman.